Case 1:18-cv-03019-RJD-RML Document 34 Filed 02/27/19 Page 1 of 1 PageID #: 301



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 CAREFUL SHOPPER, LLC,                                   1:18-cv-03019-RJD-RML

                              Plaintiff,                 AMENDED NOTICE OF MOTION
 -against-                                               TO DISMISS

 TP-LINK USA CORPORATION d/b/a TP-
 LINK NORTH AMERICA, INC.,                               Oral argument requested
                              Defendants.



        PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law, dated

 February 19, 2019, the supporting declarations served on January 11, 2019, any reply in support

 of the motion filed, and the pleadings and proceedings had herein, defendant TP-Link USA

 Corporation, which also does business as defendant TP-Link North America, Inc., by its attorneys

 LTL Attorneys LLP, will move this Court, before the Honorable Raymond J, Dearie, United Stated

 District Court Judge, at 225 Cadman Plaza East, Courtroom 10A S, Brooklyn, NY 11201, on April

 25, 2019, or as soon as counsel may be heard, for an order pursuant to Federal Rule of Civil

 Procedure 12, dismissing the First Amended Complaint in its entirety.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Court-ordered briefing

 schedule, entered on October 18, 2018, Plaintiff’s memorandum of law in opposition, if any, must

 be served on the undersigned counsel by February 12, 2019.

  Dated: February 27, 2019                            LTL ATTORNEYS LLP


                                                By: /s/ Heather F. Auyang
                                                    Joedat Tuffaha
                                                    Heather F. Auyang
                                                    Prashanth Chennakesavan

                                                      Attorneys for TP-Link USA Corp.
                                                      d/b/a TP-Link North America, Inc.
